            Case 1:20-cv-00170-AWI-SAB Document 9 Filed 04/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CARLA ROUNDS,                                      Case No. 1:20-cv-00170-AWI-SAB

12                  Plaintiff,                          ORDER REQUIRING PLAINTIFF TO
                                                        SHOW CAUSE WHY SANCTIONS
13          v.                                          SHOULD NOT ISSUE FOR FAILURE TO
                                                        APPEAR FOR MANDATORY
14   BOARD OF TRUSTEES OF THE                           SCHEDULING CONFERENCE
     CALIFORNIA STATE UNIVERSITY,
15                                                      SEVEN DAY DEADLINE
                    Defendant.
16

17

18         Carla Rounds (“Plaintiff”) filed this action against the Board of Trustees of the California

19 State University in the Superior Court for the State of California in the County of Stanislaus on
20 December 16, 2019. (ECF No. 1.) On January 31, 2020, Defendant removed the action to the

21 Eastern District of California.    (Id.)   On this same date, the order setting the mandatory

22 scheduling conference issued in this action. (ECF No. 2.)

23         Pursuant to the order setting the mandatory scheduling conference, a joint scheduling

24 report was to be filed seven days prior and all parties were to attend the scheduling conference

25 on April 17, 2020. (Id. at 2.) The order also informed the parties that “[s]hould counsel or a

26 party appearing pro se fail to appear at the Mandatory Scheduling Conference, or fail to
27 comply with the directions as set forth above, an ex parte hearing may be held and

28 contempt sanctions, including monetary sanctions, dismissal, default, or other appropriate


                                                    1
            Case 1:20-cv-00170-AWI-SAB Document 9 Filed 04/17/20 Page 2 of 2


 1 judgment, may be imposed and/or ordered.” (Id. at 7 (emphasis in original).)

 2          The parties filed their joint scheduling report on April 10, 2020. (ECF No. 7.) The

 3 mandatory scheduling conference was held on April 17, 2020. Counsel Jennifer Perkell and

 4 Brandon Fields appeared telephonically for Defendant.           Plaintiff did not appear for the

 5 conference. Finding that Plaintiff waived her appearance by the failure to appear, as provided in

 6 the scheduling order, an ex parte conference was conducted and a scheduling order shall issue.

 7 Plaintiff shall be required to show cause why sanctions should not issue for Plaintiff’s failure to

 8 appear at the mandatory scheduling conference.

 9          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

10 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

11 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

12 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

13 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

14 2000).

15          Accordingly, the Court HEREBY ORDERS PLAINTIFF TO SHOW CAUSE in writing

16 within seven (7) days of the date of entry of this order why sanctions should not issue for her

17 failure to comply with the January 31, 2020 order requiring her appearance at the mandatory

18 scheduling conference. Plaintiff is forewarned that the failure to show cause may result in

19 the imposition of sanctions, including the dismissal of this action for failure to prosecute.
20
     IT IS SO ORDERED.
21

22 Dated:     April 17, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                    2
